     Case 3:17-cv-00439-C Document 11 Filed 10/24/18                   Page 1 of 3 PageID 41



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


DUYENPHAN                                         )
                                                  )
               Plaintiff,                         )
                                                  )
V.                                                )
                                                  )
DC CONTROLS, INC. and                             )
DAVID P. EDELBROCK,                               )
INDIVIDUALLY,                                     )
                                                  )
                       Defendants.                )    CivilActionNo.3 :17-CV-0439

                                     AGREED JUDGMENT

       On this day, came to be considered this cause and the agreement of Plaintiff, Duyen Phan

("Phan"), and Defendants, DC Controls, Inc. and David P. Edelbrock ("Defendants"). The

Court, having read the pleadings and papers on file, and having received confirmation of the

agreement of the parties to the entry of this judgment, concludes that Plaintiff is entitled to a

judgment as set out herein. Based on representations to the Court, the Court finds that

Defendants are indebted to Phan in the sum of$12,681.06 (TWELVE THOUSAND, SIX

HUNDRED EIGHTY-ONE DOLLARS AND SIX CENTS). The Court finds that the Agreed

Judgment is appropriate, meritorious, and should, in all ways, be GRANTED.

       Based upon sufficient evidence presented to the Court and the agreement of the Parties,

the Court finds that the Plaintiff is entitled to a judgment for actual damages of $7,153 .56

(SEVEN THOUSAND, ONE HUNDRED AND FIFTY-THREE DOLLARS AND FIFTY-SIX

CENTS). The Court also finds that Phan is entitled to recover reasonable attorney's fees from the

Defendants, which the Court finds to be $5 ,527.50 (FIVE THOUSAND, FIVE HUNDRED
     Case 3:17-cv-00439-C Document 11 Filed 10/24/18                Page 2 of 3 PageID 42



AND TWENTY-SEVEN DOLLARS AND FIFTY CENTS) and court costs.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Plaintiff,

Duyen Phan, have and recover of and from Defendants, DC Controls, Inc. and David P.

Edelbrock, the sum of $12,681.06 (TWELVE THOUSAND, SIX HUNDRED EIGHTY-ONE

DOLLARS AND SIX CENTS).

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that all court costs shall

be taxed to the Defendants. All relief requested in this case not expressly granted is denied. This

judgment finally disposes of all parties and claims and is appealable. The Parties are allowed

such writs and processes as may be necessary in the enforcement and/or collection of this

Judgment.                  )_

       SIGNED this    J,L{ day of October, 2018.
Case 3:17-cv-00439-C Document 11 Filed 10/24/18   Page 3 of 3 PageID 43




 Agreed:




 State Bar No. 0
 1700 Redbud     d., Sui
 McKinney, T 75069
 214-544-4000 (phone)
 214-544-4040 (fax)
 ATTORNEY FOR DEFENDANTS




  ~L_
 DOUGLASB.WELMAKER
 Attorney-in-Charge
 State Bar No. 00788641
 DUNHAM & JONES, P.C.
 1800 Guadalupe Street
 Austin, Texas 78701
 Tel: (512) 777-7777
 Fax: (512) 340-4051
 E-Mail: doug@dunharnlaw.com
 SCOTTY JONES
 State Bar No. 00796848
 DUNHAM & JONES, P.C.
 1110 E. Weatherford Street
 Fort Worth, Texas 76102
 Tel: (817) 888-8888
 Fax: (817) 810-0050
 E-Mail: sjones@dun11amlaw.com
 ATTORNEYS FOR PLAfNTIFF
